Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, drawn to a hot press cushioning material in the reply filed on 4/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings were received on 4/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2 and 8, it is unclear what is meant by 15 to 70% based on volume.  Does Applicant want to convey 15 to 70% by volume.  
As to claim 5, it is unclear as to what is meant by EPM and EPDM.    Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,334,418 to Byers et al. (hereinafter “Byers”).
Byers discloses a composite fabric structure comprising a fabric substrate impregnated with a matrix material comprising a plurality of closed cells to impart compressibility to the fabric substrate (abstract). 
The fabric substrate comprises a plurality of warp and fill fibers or yarns and interstices between the fibers filled with the matrix material (column 5, lines 55-60). 
The matrix material is a rubber material (column 7, lines 50-55). 
As to claim 3, the closed cells are formed by substantially uniformly distributing of a plurality of expandable polymeric microspheres in the matrix material (column 3, lines 65-67; and column 5, lines 5-10).  
As to claim 5, the matrix material comprises fluoro rubber, silicone rubber or nitrile rubber (column 7, lines 50-55). 
As to claims 6 and 7, the matrix material is applied to both surfaces of the fabric material and cured by heating (column 3, lines 45-55).  In other words, the matrix material forms a layer on both surfaces of the fabric substrate.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0104205 to Brodeur, Jr. et al. (hereinafter “Brodeur”). 
Brodeur discloses a fabric reinforced closed cell foam composite for a cushion having a smooth surface which is substantially free of surface irregularities (paragraph 14).  The cushion comprises a closed cell foam and a completely embedded fabric in the closed cell foam wherein the fabric has open interstices between fibers (paragraph 14).  The upper and lower surfaces of the fabric is coated with a polymeric resin composition capable of forming a closed cell foam (paragraph 16).  The fabric is stretched to allow the polymeric resin composition to expand vertically in an unconstrained manner to produce a finer cell structure in the foam (paragraph 16).  This is a clear indication that the interstices of the fabric would be filled with the polymeric resin composition upon heating and foaming (paragraph 16).  The polymeric resin composition includes styrene butadiene latex, natural rubber latex and expandable polymeric microspheres (paragraph 34).  
As to claim 3, the polymeric resin composition includes styrene butadiene latex, natural rubber latex and expandable polymeric microspheres (paragraph 34).  
As to claim 4, the fabric comprises glass fibers (paragraph 19).  
As to claim 5, the closed cell foam is made of an acrylic rubber, nitrile rubber, or neoprene (paragraph 35).  
As to claims 6 and 7, the fabric has a weight per unit area of 1.65 oz/yd2 (paragraph 19).  The closed cell foam has a weight per unit area of 5 to 20 oz/yd2 (paragraph 31).  
This would give a total thickness of the upper and lower closed cell foam layers is 3.35 to 18.35 oz/yd2. 
A ratio of a thickness of the fabric to the total thickness of the upper and lower closed cell foam layers would be from 0.09 to 0.49 
1.65/18.35 = 0.09
1.65/3.35 = 0.49
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in a ratio of the thickness of the fabric to the total thickness of the upper and lower layers of the closed cell foam will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the thickness ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a ratio of the thickness of the fabric to the total thickness of the upper and lower layers of the closed cell foam in the range instantly claimed motivated by the desire to provide a cushion having a high strength to weight ratio, substantially impermeable to liquids, excellent sound deadening and great energy absorption.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0021134 to Yoshida (hereinafter “Yoshida I”) in view of Byers.
Yoshida I comprises a hot-press cushion material comprising a fiber-rubber composite material obtained by impregnating a rubber in a paper layer (abstract).  The rubber fills the voids between the fibers of the paper such that a volume ratio of the fiber material to the rubber is in a range of from 1/1.5 to 1/7.5 and a porosity of the fiber-rubber composite material of 60 to 90% (abstract).  
Yoshida I does not explicitly disclose the rubber having independent pores dispersed therein. 
Byers discloses a composite fabric structure comprising a fabric substrate impregnated with a matrix material comprising a plurality of closed cells to impart compressibility to the fabric substrate (abstract). The matrix material comprises rubber (column 7, lines 50-55). 
Both Yoshida I and Byers are directed to a composite structure having a fibrous substrate impregnated with a rubber matrix material and thus in analogous arts. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add thermally expandable polymeric microspheres disclosed in Byers in the rubber matrix material disclosed in Yoshida I motivated by the desire to impart compressibility to the hot-press cushion material.   
As to claim 2, Yoshida I discloses that a volume ratio of the fiber material to the rubber is in a range of from 1/1.5 to 1/7.5 and a porosity of the fiber-rubber composite material of 60 to 90% (abstract).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the volume ratio of the fiber to the rubber as well as the porosity of the hot-press cushion material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the volume ratio of the fiber to the rubber as well as the porosity of the hot-press cushion material are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a volume ratio of the fiber to the rubber, and a porosity of the hot-press cushion material in the ranges instantly claimed motivated by the desire to optimize cushioning properties.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 3, Byers discloses that the closed cells are formed by substantially uniformly distributing of a plurality of expandable polymeric microspheres in the matrix material (column 3, lines 65-67; and column 5, lines 5-10).  
As to claim 4, Yoshida I discloses that the fibers of the paper comprise glass, rock wool, carbon, aromatic polyamide (paragraph 19). 
As to claim 5, Yoshida I discloses that the rubber contains one or more materials selected from the group consisting of a fluoro rubber, an EPM, an EPDM, a hydrogenated nitrile rubber, a silicone rubber, an acrylic rubber and a butyl rubber (paragraph 20). 
As to claims 6 and 7, Yoshida I discloses that the surface of the fibers constituting the paper is covered with the rubber and the void in the fiber is filled with the rubber (paragraph 14).  This is a clear indication that the rubber is present on the exterior and interior surfaces of the paper. 

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0316864 to Yoshida (hereinafter “Yoshida II”) in view of Byers.
Yoshida II comprises a hot press cushioning pad comprising a fiber-rubber composite material obtained by impregnating a rubber in a woven fabric (abstract).  The rubber material fills the voids between the fibers of the woven fabric such that the fiber-rubber composite material has a porosity ranging from 47 to 67% within the claimed range (table 1).  
Yoshida II does not explicitly disclose the rubber having independent pores dispersed therein. 
Byers discloses a composite fabric structure comprising a fabric substrate impregnated with a matrix material comprising a plurality of closed cells to impart compressibility to the fabric substrate (abstract). The matrix material comprises rubber (column 7, lines 50-55). 
Both Yoshida II and Byers are directed to a composite structure having a fibrous substrate impregnated with a rubber matrix material and thus in analogous arts. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add thermally expandable polymeric microspheres disclosed in Byers in the rubber disclosed in Yoshida II motivated by the desire to impart compressibility to the hot-press cushioning pad.   
As to claim 3, Byers discloses that the closed cells are formed by substantially uniformly distributing of a plurality of expandable polymeric microspheres in the matrix material (column 3, lines 65-67; and column 5, lines 5-10).  
As to claim 4, Yoshida II discloses that the woven fabric is made of glass woven fabric (table 1). 
As to claim 5, Yoshida II discloses that the rubber contains one or more materials selected from the group consisting of a fluoro rubber, an EPM, an EPDM, a hydrogenated nitrile rubber, a silicone rubber, an acrylic rubber and a butyl rubber (paragraph 20). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788